LETTER FROM PREDECESSOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-6010 Dear Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for China Digital Animation Development, Inc. (the Company). We have read the Company's disclosure set forth in Item 4.01, "Changes in Registrant's Certifying Accountant", of the Company's Current Report on Form 8-K dated on January 16, 2012 (the Current Report) and are in agreement with the disclosure in the Current Report insofar as it pertains to our firm. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York February 20, 2012
